Citation Nr: 1024344	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the period prior to November 18, 2004, and in 
excess of 70 percent for the period beginning November 18, 
2004, for a psychiatric disability, characterized as 
obsessive-compulsive disorder (OCD), generalized anxiety 
disorder (GAD), depression, and attention deficit 
hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active naval service from November 1987 to 
August 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

This case was previously before the Board in June 2007, at 
which time the Board denied the claim.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  In October 2009 the case 
was remanded for additional development.  The case has now 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to November 18, 2004, the 
occupational and social impairment from the Veteran's OCD, 
GAD, depression, and ADHD more nearly approximated reduced 
reliability and productivity than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  For the period from November 18, 2004, the occupational 
and social impairment from the Veteran's OCD, GAD, 
depression, and ADHD more nearly approximated deficiencies in 
most areas than reduced reliability and productivity.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
not higher, for OCD, GAD, depression, and ADHD for the period 
prior to November 18, 2004, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9404 
(2009).

2.  The criteria for a disability rating in excess of 70 
percent for OCD, GAD, depression, and ADHD for the period 
from November 18, 2004, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in 
October 2003 and July 2005 advising him of what the evidence 
must show and of the respective duties of VA and the claimant 
in obtaining evidence.  In March 2006, the Veteran was mailed 
a letter providing him with appropriate notice with respect 
to the disability-rating and effective-date elements of his 
claim.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical 
records are on file.  The Veteran was afforded VA 
examinations in April 2004, March 2005, and January 2010.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the Veteran's psychiatric disability has 
been evaluated under Diagnostic Code 9404 for OCD as that is 
the primary diagnosis.  However, it is noted that the rating 
criteria for all mental disorders, other than eating 
disorders, are the same.  38 C.F.R. § 4.130. 

Under Diagnostic Code 9404, a 30 percent disability rating is 
warranted for OCD if it is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent disability rating is warranted for OCD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9404.

A 70 percent disability rating is warranted for OCD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9404.

The maximum schedular rating of 100 percent is warranted for 
OCD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9404. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The Veteran was afforded a VA examination in April 2004.  At 
that time the Veteran reported that he had experienced some 
problems with anxiety and occasional impulse control 
difficulties as an adolescent and young adult.  He reported 
that these difficulties went hand in hand with academic 
difficulties and were ultimately found to be secondary to his 
attention deficit hyperactivity disorder (ADHD).  The Veteran 
reported that when he joined the Navy, he noticed a marked 
increase in his anxiety, distress, and anger management 
problems.  He also reported that he developed obsessive-
compulsive disorder (OCD) that included frequent counting and 
frequent checking that would be quite disruptive.  
Additionally, he reported that he first began to experience 
depression while serving in the Navy.  The Veteran reported 
that he believed he began abusing alcohol and using marijuana 
while in the Navy to self-medicate his anxiety, distress, and 
underlying ADHD symptoms.  He reported that when he first 
left the Navy in 1993 he began going to school, but had 
academic difficulties as a result of his ADHD, OCD, and 
anxiety.  The Veteran reported that due to increased problems 
with depression, anxiety, and OCD symptoms, he began working 
with a social worker at the VA Medical Center in June 2002.  
He reported that in March 2003 he began to also see a 
psychiatrist and began taking medication.  He reported that 
the medication significantly reduced his anxiety and 
depression, although his OCD symptoms persisted.  He reported 
that he continued to get benefit from psychotherapy in terms 
of learning stress management techniques and adaptive coping 
strategies.  The Veteran reported that he had never attempted 
suicide.  

Upon metal status examination, the Veteran's appearance, 
attitude, and behavior were generally within normal limits.  
The Veteran's attire was casual, neat, and appropriate.  The 
Veteran's hygiene and grooming were good and he was 
cooperative with the examiner.  The Veteran answered all the 
questions appropriately and made good eye contact.  The 
Veteran's sensorium was intact and his speech was relevant, 
coherent, and adequately productive.  The Veteran's thought 
processes were rational and goal directed, and there was no 
evidence of hallucinations or delusions.  

The examiner reported that there was evidence of excessive 
counting during the examination.  The Veteran reported that 
only several minutes into the interview, he began to count 
the slates in the venetian blinds behind the examiner and in 
full view of the Veteran.  The Veteran reported that counting 
was one of his major obsessive symptoms.  The examiner 
reported that, had the Veteran not told him about the 
counting, the examiner would not have been aware that it was 
happening.  The counting did not appear to be particularly 
disruptive during the interview, but the examiner reported 
that with more complex tasks, the distractibility caused by 
the counting could cause some functional disruption.  The 
examiner reported that there was no evidence of phobias or 
compulsions during the interview.  

The Veteran performed well on simple tasks of short-term 
memory and concentration; however, given the Veteran's 
history of ADHD and obsessive-compulsive symptoms, the 
examiner reported that with more complex tasks the Veteran 
did experience at least episodic disruption in his ability to 
focus.  The Veteran's mood was superficially pleasant, but 
moderate anxiety was noted in that he was particularly 
fidgety and restless.  At times, the Veteran got an anxious 
look on his face.  The examiner reported that the Veteran 
appeared to relax a bit during the interview.  The Veteran's 
affect was appropriate with full range range noted. 

The examiner reported that the Veteran had a clinical history 
of depression, which seemed to have been moderate in nature 
at its worst and was currently well controlled with 
medication.  The Veteran also had a history of generalized 
anxiety disorder with symptoms of tension, distress, 
excessive worry and apprehension, irritability, and sleep 
problems.  Again, the examiner reported that in addition to 
his depression, the Veteran's psychiatric medication helped 
control his generalized anxiety disorder. 

The examiner reported that overall, the Veteran experienced a 
moderate degree of social dysfunction.  The examiner reported 
that there was also some evidence that the Veteran 
experienced some difficulty at work, often times due to his 
irritability.  However, the examiner felt that overall, the 
Veteran was doing generally well at work, which the examiner 
reported was a testament to the Veteran's tenacity given the 
multiple mental health difficulties he experienced.

The examiner diagnosed OCD, ongoing and moderate; depressive 
disorder not otherwise specified (NOS); generalized anxiety 
disorder, mild and improved with treatment; and ADHD, 
improved with medication.  The examiner assigned the Veteran 
a Global Assessment of Functioning (GAF) score of 70.  The 
examiner reported that examination did not reveal any severe 
impairment regarding basic competence and carrying out the 
activities of daily living.  However, the examiner reported 
that the Veteran's personal and social adjustment was mildly 
impaired and that of all his mental health disorders, the OCD 
was the most disruptive.  The examiner reported that the 
Veteran should continue with treatment and that his prognosis 
was fair.

At this juncture, the Board notes that GAF scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 41-50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 51-60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61-70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  Id.  

While particular GAF scores are not contained in the VA 
schedule of ratings for mental disorders, 38 C.F.R. § 4.130, 
they are a useful tool in assessing a Veteran's disability 
and assigning disability evaluations.  However, they are just 
one of many factors considered when determining an 
evaluation.

In March 2005, the Veteran was afforded another VA 
examination to determine the severity of his several mental 
health disorders.  This VA examination was performed by the 
same examiner who performed the April 2004 examination.  In 
general, the Veteran's subjective complaints were much the 
same as he reported at his April 2004 VA examination.  
However, the Veteran did report that his symptoms had 
increased somewhat in severity.  Additionally, the Veteran 
reported that while medication was helping with his 
depression, it was less effective with his OCD symptoms.  He 
also reported that the Ritalin he was taking for his ADHD was 
not helping him.  The Veteran reported that he was having 
increased work-related difficulties, in that he had 
experienced increased irritability and anger and had engaged 
in altercations with his supervisor.  The Veteran reported 
that he threatened his supervisor during one such 
altercation.  The Veteran also reported that he had become 
prone to recurrent obsessions, in that he would get an idea 
in his head and it would remain fixed and cause him to obsess 
over it for hours, if not days, at a time.  The Veteran also 
reported that he had a tendency to become withdrawn and 
reclusive when his OCD symptoms flared up.  

Upon mental status examination the Veteran's attire was 
casual, neat, and appropriate.  His hygiene and grooming were 
good.  The Veteran made good eye contact and his sensorium 
was intact.  While the Veteran's speech was relevant, 
coherent, and productive; it was, at times, somewhat 
pressured and rapid and occasional word-finding difficulties 
were noted.  The examiner reported that this was to be 
attributed to the Veteran's anxiety during the examination.  
The Veteran's thought processes were rational and goal 
directed, there was no evidence of hallucinations or 
delusions, and there was no evidence of phobias or 
ritualistic behaviors.  However, there was evidence of 
obsessive counting during the examination.  The Veteran 
acknowledged that he was counting door hinges, floor tiles, 
and even parts of the examiner's glasses during the 
interview.  He reported that he did that automatically and 
could not stop it.  The Veteran's short term memory and 
concentration were generally intact.  However, the examiner 
noted that given the Veteran's ADHD and OCD, with more 
complex tasks he experienced significant disruptions in his 
ability to focus.  The Veteran's mood was moderately anxious 
throughout the exam, although overtly he was quite pleasant.  
The Veteran was quite restless and fidgety and had a marked 
difficulty sitting still.  The Veteran's affect was 
appropriate with a full range noted.

The examiner stated that there was evidence that the 
Veteran's generalized anxiety disorder had increased in 
severity since his last VA examination.  The examiner 
reported that the Veteran continued to have, more or less, 
constant tension and anxiety, feelings of recurring distress, 
excessive worry and apprehension, marked irritability, and 
ongoing sleep problems.  The examiner noted that the 
Veteran's OCD symptoms could cause marked disruption in the 
Veteran's ability to carry out his work-related duties as a 
civil engineer.  The examiner reported that the Veteran's 
proneness to recurrent obsessions also had a disruptive 
influence that was quite significant.  

The examiner continued the diagnosis of OCD and noted that it 
was moderate to severe, at times; he continued the diagnosis 
of generalized anxiety disorder, that was chronic and 
moderate; he continued the diagnosis of depression NOS, with 
mild residual symptoms; and continued the diagnosis of ADHD.  
The examiner assigned a GAF score of 60.  The examiner stated 
that the examination results did not reveal any severe 
impairment regarding the Veteran's basic competency and his 
ability to carry out activities of daily living.  The 
examiner reported that the Veteran's OCD caused him social 
impairment and that the Veteran's symptoms of generalized 
anxiety disorder had exacerbated, as evidenced by an overall 
increase in distress, social discomfort, irritability, and 
sleep problems.  The examiner also reported that there was 
evidence of a significant increase in the Veteran's 
occupational impairment due to his psychiatric disorders.  
The examiner noted that there was some reason to be concerned 
that without some improvement in the Veteran's OCD and 
anxiety, ongoing and significant work-related disruptions 
would occur.  The examiner reported that the Veteran's 
prognosis was guarded.

In January 2010, the Veteran was provided another VA 
psychiatric examination.  This examination was performed by 
the same examiner who performed the Veteran's two previous VA 
examinations.  At that time, the Veteran reported ongoing and 
marked difficulties in carrying out his work-related duties 
and with maintaining appropriate relationships with 
supervisors and co-workers.  The Veteran reported that he had 
experienced several full-fledged blow-ups with bosses and co-
workers.  He reported that he had been written up several 
times and that he was having trouble carrying out his duties 
due to poor focus and concentration related to his mental 
health issues.  The Veteran reported that he was legally 
married with four children, but that recently his wife had 
left him for another man and left the children in his care.  
He reported that he was now raising his children as a single 
parent, which added additional stress to his life.  

Upon mental status examination the Veteran's appearance, 
attitude, and behavior were generally within normal limits.  
The Veteran's attire was casual, neat, and appropriate and 
his hygiene and grooming were good.  The Veteran was 
cooperative with the examiner and he answered all questions 
appropriately.  The Veteran made good eye contact and his 
sensorium was intact.  Throughout the examination, the 
Veteran was noted to present as quite restless and fidgety, 
more or less, nonstop.  The Veteran's legs were constantly 
tapping the floor and he seemed quite tense and anxious and 
had trouble relaxing.  The Veteran's speech was relevant, 
coherent, and productive; although, due to his anxiety, some 
occasional articulation and word-finding difficulties were 
noted.  The Veteran's thought processes were rational and 
goal directed.  There was no evidence that the Veteran 
experienced hallucinations or delusions.  There was no 
evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.

The examiner noted that during the interview, the Veteran did 
struggle somewhat with short-term memory and concentration 
tasks.  The Veteran continued to present with recurring 
problems with his focus and concentration, particularly with 
more complex tasks, which did include his work tasks, due to 
his mental health issues.  The examiner noted that the 
Veteran's mood, while overtly pleasant, reflected rather 
significant anxiety and some distress.  The Veteran's affect 
was appropriate with a full range noted.

The Veteran was noted to experience recurring thoughts of 
violence or other negative content.  The Veteran reported 
that, at times, he would get an obsession about suicide.  
However, the examiner stated that the Veteran did not present 
as an imminent danger to himself or others.  The examiner 
noted that it was not unusual for individuals with OCD to 
experience very unpleasant thoughts in an obsessive manner, 
but they were rarely known to act on them.  The examiner 
stated that the Veteran was not suicidal or homicidal.  

The Veteran presented with recurring, moderate depression, 
including low moods, feelings of negativity and pessimism, 
periods of decreased motivation, and apathy.  This was 
evidenced by decreased self-esteem and moderate anhedonia.  
The examiner stated that the Veteran also presented with 
moderate OCD and moderate generalized anxiety.  It was the 
examiner's opinion that the combined effects of all three 
mental health disorders were severe.  In this regard, the 
examiner noted that when compared to the last evaluation in 
March 2005, there was a notable increase in the severity of 
his overall symptoms.  He reported that when he last saw the 
Veteran the symptoms presented were moderate, and at the time 
of this evaluation they were severe.  

The examiner noted that the Veteran seemed to have little 
enjoyment in his life other than his children, however, in 
terms of engaging in adult activities, the Veteran exhibited 
moderate to severe anhedonia.  The examiner noted that the 
Veteran was markedly anxious in a generalized sense, 
depressed, had sleep problems, anger problems, and that the 
quality of the Veteran's life was quite compromised.  

It was the examiner's opinion that the Veteran presented with 
a generally severe impairment in his current capacity to 
maintain himself in a reliable and emotionally stable manner 
in most work situations.  In particular, given the high 
stress situations the Veteran encountered in his work, the 
Veteran experienced marked difficulties carrying out even 
simple work-related duties.  The examiner noted that it would 
likely be in the best interest of the Veteran to transfer to 
a lower stress job, because the stress of his current job 
combined with his severe mental health issues would continue 
to cause a severe problem for the Veteran.  The examiner 
noted that the Veteran's life was quite compromised and that 
his prognosis was fair.  The examiner assigned the Veteran a 
GAF score of 48.

Of record are VA Medical Center mental health treatment notes 
from June 2002 to October 2009.  A review of these records 
shows that the Veteran is seen at the VA Medical Center 
periodically for mental health counseling.  The Veteran 
rarely reports any mental health symptoms while at these 
appointments.  He does, however, discuss his medication and 
dosage information fairly freely and it is thought that the 
Veteran's medication is helping with his condition.  

Of record is a January 2005 statement from one of the 
Veteran's private treating physicians, Dr. C.B.  Dr. C.B. 
reported that the Veteran was 100 percent disabled because he 
had shown that his ability to hold an engineering position, 
for which he was trained, was severely limited.  Dr. C.B. 
noted that the Veteran's ability to sustain concentration for 
even a few minutes was unpredictable and that pressure from 
work activities worsened his condition and could cause 
exacerbation of his symptoms.  Dr. C.B. also reported that 
the Veteran was unable to maintain work at any level and his 
social life was virtually nil.   

Also of record is a January 2005 letter from what the Board 
assumes is one of the Veteran's private physicians.  This 
letter is not signed; therefore, it cannot be known for 
certain who sent it.  However, the letter states that the 
Veteran was 100 percent disabled and that he suffered from 
chronic fatigue of the nervous syndrome and posttraumatic 
stress disorder (PTSD).  The Board notes that the Veteran is 
not service-connected for either PTSD or chronic fatigue of 
the nervous system.  Therefore, the Board finds that this 
letter is of little probative value because it is not signed 
and does not describe a disability for which the Veteran is 
service-connected.

In September 2005, the Veteran underwent an independent 
medical evaluation by a Mr. L.G, a credentialed alcohol and 
substance abuse counselor with a Masters in education.  Mr. 
L.G. reviewed some of the Veteran's medical records and his 
service records.  It was Mr. L.G.'s opinion that the 
Veteran's inability to concentrate or focus, his memory loss, 
and his inability to hold meaningful employment in an 
engineering field were all likely secondary to his above 
mentioned diagnoses which began while enlisted in the US 
Navy.  

In December 2004 and September 2005 statements, the Veteran's 
wife reported that the Veteran could not complete tasks or 
assignments in a timely manner, that he had an inability to 
concentrate, and that as a result of these issues he changed 
jobs frequently, which caused added financial worry.  She 
reported that the Veteran constantly missed appointments and 
that she had to maintain a calendar for him to remind him of 
things.  She reported that the Veteran tended to feel anxious 
because he was afraid that he missed something someone said 
to him.  She also reported that the Veteran was always 
anxious about losing his job because he had trouble 
maintaining relationships with his employers.    

Also of record are December 2004 and September 2005 
statements from one of the Veteran's co-workers.  In the 
statements, the co-worker reported that he had known the 
Veteran since 1998 and that the Veteran's mental condition 
had deteriorated since that time.  The co-worker reported 
that the Veteran experienced dizziness, headaches, mental 
confusion, memory loss, and impaired ability to concentrate.  
The co-worker reported that all of those symptoms directly 
conflicted with the Veteran's ability to complete his 
assignments and other tasks.  He reported that the Veteran 
had been disciplined several times for missing deadlines and, 
on occasion, appointments.  He also reported that the Veteran 
had been reassigned to basic field data collection work and 
was still having trouble with his new manager wanting work 
completed more quickly.  He also reported that the Veteran 
was easy to startle, that he was always shaking in a nervous 
manner, and that he was always anxious about losing his job, 
as he had others in the past. 

The Board finds that the Veteran is entitled to a 50 percent 
evaluation for OCD, GAD, depression, and ADHD for the period 
prior to November 18, 2004.  The Board notes that at the 
Veteran's April 2004 VA examination the examiner reported 
that the Veteran had some functional impairment as a result 
of his OCD counting and that the impairment from the 
Veteran's OCD as a whole was moderate and ongoing.  
Additionally, the Veteran had at least episodic disruption in 
his ability to focus and there is evidence that the Veteran 
was having trouble maintaining effective social and 
occupational relationships at that time.  Additionally, the 
Veteran's wife had reported that the Veteran frequently 
missed appointments and that she had to maintain a calendar 
of events for the Veteran.  The Veteran's co-worker reported 
that the Veteran missed work appointments and, at times, 
project deadlines.  In combination, the Veteran's symptoms 
during the period of the claim period to November 18, 2004, 
resulted in the reduced reliability and productivity required 
for a 50 percent rating.  

Consideration has been given to assigning a higher evaluation 
for this period.  However, there is no evidence that the 
impairment from the Veteran's OCD, GAD, depression, and ADHD 
more nearly approximated deficiencies in most areas than 
reduced reliability and productivity.  In this regard, the 
Board notes that there is no objective evidence of record 
indicating that the Veteran's disability had worsened until 
the Veteran's March 2005 VA examination.  It was at that time 
that the VA examiner noted that the Veteran was having an 
increase in the severity of his symptoms.  Additionally, the 
Veteran is still able to maintain employment and there is no 
evidence of record that the Veteran was having severe 
occupational difficulties prior to November 18, 2004, when 
the Veteran filed a claim of entitlement to an increased 
disability rating.  

The Board finds that the Veteran is not entitled to a 
disability rating in excess of 70 percent for the period 
beginning November 18, 2004.  The Veteran, while admittedly 
is having behavioral problems at his job, is able to maintain 
employment in a high functioning occupation.  Also, the Board 
points out that the VA examiner noted that if the Veteran was 
able to move to a lower stress job, he may be even more 
functional in his employment endeavors.  Additionally, the 
Veteran reported that he had a good relationship with his 
children and that he is able to function as a single parent.  

In making the above determinations, the Board has carefully 
considered the statements submitted by the Veteran's private 
physicians reporting that the Veteran was 100 percent 
disabled.  However, the Board declines to accept these 
opinions because the evidence affirmatively establishes that 
the Veteran is not 100 percent disabled.  In this regard, the 
Board notes that while there is some lay evidence of record 
indicating that the Veteran may change jobs frequently, the 
fact remains that he has maintained employment in a high 
stress career as an engineer.  Additionally, statements 
received from the Veteran's co-worker indicate that the 
Veteran has worked for the same company since at least 1998.  

The Board also carefully considered the statement received 
from Mr. L.G.  However, this statement provides information 
relating the Veteran's current psychiatric disabilities to 
his active service and reports less of the level of severity 
of the Veteran's symptoms resulting from those psychiatric 
disabilities.  So, while the statement was vital to the 
Veteran's initial award of entitlement to service connection, 
it is less probative with regard to the Board deciding the 
Veteran's claim of entitlement to an increased disability 
rating.

Additionally, in the joint motion of the parties, it was 
noted that the Board had failed to consider the Veteran's 
symptom of suicidal ideation.  In this regard, the Board 
notes that the VA examiner has reported that the Veteran is 
not a threat to himself or others.  Regardless, the symptom 
of suicidal ideations is contemplated by the 70 percent 
disability rating criteria for psychiatric disabilities.  
Therefore, the presence of suicidal ideations, which the 
existence of such in this case is in question, would not be 
enough to entitle the Veteran to a 100 percent disability 
rating.

Consideration has been given to assigning a higher rating for 
a portion of this period; however, at no time during the 
period in question has the disability warranted a higher 
schedular rating than that discussed above.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).     

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his psychiatric 
disorders and that the manifestations of the disorders are 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned ratings, to include the increase granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's OCD, GAD, 
depression, and ADHD warrants a 50 percent rating, but not 
higher, prior to November 18, 2004, and a 70 percent rating, 
but not higher, from November 18, 2004, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


